Citation Nr: 0710549	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
At the veteran's request, jurisdiction over his claims file 
was transferred to the Houston, Texas RO.

The Board notes that in the veteran's Substantive Appeal he 
had requested a travel Board hearing.  In a November 2006 
statement made by his representative the veteran withdrew his 
request for a hearing.  Accordingly, the matter is ready for 
appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A final rating decision dated in November 2002 last 
denied the veteran's request to reopen his claim of service 
connection for hepatitis C on the grounds that new and 
material evidence had not been received.  

3.  The evidence received since the time of the prior final 
November 2002 rating decision suggests that the veteran's 
hepatitis C might be attributable to service.  This evidence 
is neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim. 

4.  The veteran's hepatitis C is attributable to his post-
service intravenous drug use in the 1980s. 



CONCLUSIONS OF LAW

1.  The unappealed November 2002 rating decision that 
declined to reopen the veteran's claim for service connection 
of hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been submitted to reopen a 
claim of service connection for hepatitis C and the claim is 
reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006). 

3.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  	

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
letter dated in May 2004.  This letter also informed the 
veteran of the information and evidence necessary to 
substantiate a claim of entitlement to service connection.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates. 

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because this 
claim is reopened, any issues with respect to deficiencies 
under the requirements of Kent are rendered moot. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the May 
2004 letter, which generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim. 

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing a medical examination when necessary to decide a 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and private records identified by the veteran.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
with a medical examination in furtherance of substantiating 
his claim.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in November 2003); consequently, the current version of 
§ 3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The veteran's claim of entitlement to service connection for 
hepatitis C was last denied in a November 2002 rating 
decision on the grounds that new and material evidence had 
not been submitted.  At that time the evidence of record 
consisted of the veteran's service medical records, VA 
medical records, personal statements from the veteran and 
medical records from the Texas Department of Corrections.  

As a whole, this evidence revealed that during service the 
veteran was treated for hepatitis in August 1975, which 
resolved after treatment.  The next mention of hepatitis 
appears in a February 1994 VA medical record, which notes 
acute hepatitis secondary to hepatitis C.  The other evidence 
of record shows continued diagnosis of hepatitis C. 

Since the November 2002 rating decision the RO has received a 
number of pieces of evidence.  In particular the RO has 
received numerous VA medical records and personal statements.  
The veteran has stated that to the best of his recollection, 
when he was treated for hepatitis in service, the exact 
strain thereof was never accurately determined.  The veteran 
was afforded a VA examination in September 2005 to address 
the etiology of his hepatitis C.

At the September 2005 VA examination, the examiner reviewed 
the veteran's claims file and confirmed a diagnosis of 
hepatitis C.  Upon review of the risk factors with the 
veteran, the veteran denied blood transfusions, receiving 
tattoos or piercings, but admitted to using intravenous drugs 
beginning in the 1980s.  The examiner stated the veteran's 
hepatitis C was more likely due to his intravenous drug use 
in the 1980s.  He further reasoned that the in-service bout 
of hepatitis was not hepatitis C because the positive HAA in 
service indicated infectious hepatitis or hepatitis B, not 
hepatitis C.  

The September 2005 VA examination is new and material 
evidence.  Viewing the evidence in the light most favorable 
to the veteran, the evidence is new and material in that it 
addresses the unestablished nexus between hepatitis C and 
service.  The veteran's statement regarding the uncertainty 
of the diagnosis coupled with the September 2005 VA 
examination raises a reasonable possibility that the claim 
might be substantiated.  Nowhere else in the record does 
there appear any such evidence regarding the etiology of 
hepatitis C.  The evidence is thus new and material and the 
claim is reopened.  

Service connection for hepatitis C is not established.  The 
earliest clinical evidence of hepatitis C appears in a 
February 1994 VA medical record.  The September 2005 VA 
examination, the only competent evidence of record on the 
issue of etiology, makes clear that the veteran suffered 
acute infectious hepatitis or hepatitis B in service, not 
hepatitis C.  Moreover, this evidence shows that hepatitis C 
is due to the veteran's intravenous drug use following his 
discharge from service and that it first clinically 
manifested in the 1990s.  The Board has considered the 
veteran's statements, but notes that as a lay person his 
assertions regarding his in-service bout of hepatitis carry 
little weight relative to those of the VA examiner.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis C and it must 
be denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened. 

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


